DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 01/24/2022.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/03/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to arguments
Claims 1-20 were pending. The specification has been amended (see paragraph [0033]; [0035]). Arguments are persuasive and the previous rejection is withdrawn. Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Dubey et al. (U.S 2019/0260610); Detienne et al. (U.S 9,258,282) and Chandra et al. (U.S 2017/0034053).
Dubey, discloses method for the gateway devices, implement a same logical router that provides the stateful services and the logical router, uses policy-based routing to redirect data messages received at a standby gateway device to the active gateway device. Chandra, discloses each of these routing components is separately assigned a set of routes and a set of logical interfaces and the northbound and southbound interfaces of the various routing components and their connections with the transit logical switch. Detienne, disclose provider edge device is also 
However, none of Dubey, Chandra, Detienne and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to providing, at a network edge device, a stateful service for data messages sent from a first set of gateway devices of a first network to a second set of gateway devices of a second network, the method comprising: associating a first plurality of interfaces of the network edge device connected to interfaces of the first set of gateway devices with a first interface of a first logical switch implemented by the network edge device; associating a second plurality of interfaces of the network edge device connected to interfaces of the second set of gateway devices with a second interface of a second logical switch implemented by the network edge device, wherein each interface in the first plurality of interfaces is mapped to one corresponding interface in the second plurality of interfaces; providing the stateful service to a data message received at a particular interface as part of the logical processing of the received data message through the first and second logical switches; and forwarding the data message towards its destination using an egress interface identified as corresponding to the particular interface by the mapping as recited in the context of claim 1. Therefore, the claims are allowable over the cited prior arts. 

Claims 2-20 depend from claim 1 are allowed since they depend from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/12/2022